     Case 1:19-cv-00138-DAD-EPG Document 83 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KYLE PETERSEN,                                     No. 1:19-cv-00138-DAD-EPG (PS)
12                       Plaintiff,
13           v.                                          ORDER DENYING MOTION FOR COPY OF
                                                         COMPLAINT
14    ANTHONY SIMS, JR. and NICHOLAS
      TORRES,                                            (ECF No. 82)
15
                         Defendants.
16

17          On March 4, 2021, Plaintiff Kyle Petersen (“Plaintiff”), a federal prisoner proceeding pro

18   se and in forma pauperis, filed a motion requesting a copy of his complaint and various other

19   documents. (ECF No. 82). Plaintiff’s motion states that he intends to file a motion in this action

20   and needs copies of the documents to do so. He further states that his legal documents were lost

21   when he was transferred to his current institution of confinement. For the reasons below, the

22   Court denies Plaintiff’s motion.

23          As the Court has explained in connection with other cases pending in this court, the Court

24   does not typically make copies for litigants for free:

25          Plaintiff is advised that the Clerk of Court does not ordinarily provide free copies
26          of case documents to parties. The Clerk charges $.50 per page for copies of
            documents. See 28 U.S.C. § 1914(a). Copies of up to twenty pages may be made
27          by the Clerk's Office at this Court upon written request and prepayment of the
            copy fees.
28
                                                        1
     Case 1:19-cv-00138-DAD-EPG Document 83 Filed 03/08/21 Page 2 of 2


 1   Petersen v. Buyard, No. 1:20-cv-884-DAD-EPG (PS), ECF No. 6.

 2             Although the Court has twice before granted Plaintiff copies of documents in other cases,

 3   each time it informed him that it was a “one-time exception” and that “In the future, Plaintiff

 4   must retain a copy of all documents submitted to the Court. The Court will not look favorably on

 5   future requests for free copies of filed documents.” Id. at 2. See also Petersen v. Buyard, No.

 6   1:20-cv-00954-DAD-EPG, ECF No. 6 at 2 (substantially the same).

 7             Here, the Court will not make another exception to provide Plaintiff with free copies of

 8   documents in this case. This action is stayed until the Ninth Circuit rules on Plaintiff’s pending

 9   criminal appeal. (ECF No. 81). That appeal is still pending. See United States v. Peterson, No. 19-

10   10246 (9th Cir.). Therefore, no filings are due or will be considered in this case until the stay is

11   lifted.

12             If Plaintiff still has not received his legal property when the stay in this case is lifted, he

13   may file another motion. He should explain what he has done to obtain his legal property and the

14   response of the institution, with any document showing his attempt to obtain his legal property.

15             Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion for a Copy of Civil

16   Complaint (ECF No. 82) is DENIED without prejudice.

17
     IT IS SO ORDERED.
18

19       Dated:       March 8, 2021                                 /s/
20                                                          UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28

                                                            2
